
	
		I
		111th CONGRESS
		2d Session
		H. R. 4463
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2010
			Mr. Buchanan (for
			 himself, Mr. Smith of Texas,
			 Mr. McKeon,
			 Mr. Burton of Indiana,
			 Mr. Souder,
			 Mr. Rooney,
			 Mr. Sessions,
			 Mr. Hoekstra,
			 Mr. Platts,
			 Mr. Harper, and
			 Mr. Kline of Minnesota) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require that all foreign terrorists with links to
		  terrorist networks who attack the United States or its Government be considered
		  enemy combatants to be tried by military tribunals instead of civilian
		  courts.
	
	
		1.Short titleThis Act may be cited as the
			 Military Tribunals for Terrorists Act
			 of 2010.
		2.Trial of foreign
			 terroristsAfter the date of
			 the enactment of this Act, any foreign national, who—
			(1)engages or has
			 engaged in conduct constituting an offense relating to a terrorist attack
			 against persons or property in the United States or against any United States
			 Government property or personnel outside the United States; and
			(2)is subject to
			 trial for that offense by a military commission under chapter 47A of title 10,
			 United States Code;
			shall be tried
			 for that offense only by a military commission under that chapter.
